DUBOFSKY, Justice,
concurring in part and dissenting in part:
I concur in part and respectfully, dissent in part.
I agree with Justice Quinn’s dissenting opinion that the trial court followed the law of consent searches and plain view discoveries as outlined in People v. Torand, Colo., 622 P.2d 562 (1981), in suppressing the ring. However, I do not find in the trial court opinion sufficient findings of fact, or in the record, adequate evidence, to indicate that the 110 camera should have been suppressed. The police apparently discovered it in a dresser drawer, while they were searching for the Pentax camera, and placed it upon the dresser. I do not believe their actions exceeded the scope of a consent search, and as to the camera, I would concur with the result in the majority opinion.